UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7655



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SAID MOALIN MOHAMMED,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-98-160; CA-02-795)


Submitted:   August 31, 2006             Decided:   September 28, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Said Moalin Mohammed, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Said Moalin Mohammed seeks to appeal the district court’s

orders denying relief on his motion for reduction of sentence, his

motion for reconsideration, and his motion to reinstate appeal. We

conclude these orders are not appealable unless a circuit justice

or   judge   issues   a   certificate   of   appealability.      28   U.S.C.

§ 2253(c)(1) (2000).       We deny a certificate of appealability and

dismiss.

             In 1999, a jury convicted Mohammed of bank robbery and

possession and use of a firearm during a crime of violence;

Mohammed was sentenced to 117 months’ imprisonment.

             In 2002, Mohammed filed an initial 28 U.S.C. § 2255

(2000)   motion   alleging    ineffective    assistance   of    counsel   for

failure to file a requested direct appeal.           The district court

dismissed Mohammed’s motion as untimely.

             Mohammed then filed a motion for reduction of sentence

under United States v. Booker, 543 U.S. 220 (2000).             That motion

was properly denied, as was Mohammed’s subsequent motion for

reconsideration.      Mohammed next filed a motion to reinstate his

appeal, which asserted the same ineffective assistance of counsel

claim and sought to reserve the right to raise two other issues

upon the reinstatement of his appeal:          insufficient evidence and

Booker error; that motion was properly denied.                 All of these

motions appear to be attempts to circumvent the requirement that


                                  - 2 -
Mohammed obtain prefiling authorization prior to filing a second or

successive habeas motion.       See 28 U.S.C. § 2244 (2000).

           A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that    reasonable       jurists    would    find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Mohammed has

not made the requisite showing.           Accordingly, we deny Mohammed’s

motion for a certificate of appealability and dismiss the appeal.*

We   dispense   with    oral   argument    because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED



      *
      To the extent Mohammed’s motion is construed as a motion for
authorization to file a successive § 2255 motion, that claim fails,
as Mohammed has failed to allege: (1) newly discovered evidence or
(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable. 28 U.S.C. § 2255; see United States v. Morris, 429
F.3d 65, 72 (4th Cir. 2005) (holding Booker is not retroactively
applicable to cases on collateral review).

                                   - 3 -